Citation Nr: 0328175	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  96-40 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for a 
right (major) elbow disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a bilateral foot disability, hallux valgus 
with bunions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The RO, in pertinent part, granted entitlement to service 
connection for a right elbow disability, prostate 
hypertrophy, and a bilateral foot disability with zero 
percent disability evaluations effective December 1, 1994.  
The RO denied entitlement to service connection for a left 
elbow disorder.

In May 1999 the Board denied entitlement to service 
connection for a left elbow disorder, granted entitlement to 
staged ratings of 20 percent and 10 percent respectively for 
prostatic hypertrophy, and remanded the claims of entitlement 
to initial compensable evaluations for right elbow and 
bilateral foot disabilities to the RO further development and 
adjudicative actions.

In February 2000 the RO affirmed the initial noncompensable 
evaluation for the right elbow disability, and granted an 
initial compensable evaluation of 10 percent for the 
bilateral foot disability, hallux valgus with bunions 
effective from December 1, 1994.

The case was returned to the Board for further appellate 
consideration.  In October 2000, the Board issued a decision 
on the right elbow issue and remanded the bilateral foot 
issue. 

The veteran appealed the Board's October 2000 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
On February 26, 2003, the CAVC issued an order vacating the 
October 2000 Board decision.  The CAVC remanded the case to 
the Board and instructed the Board to address the applicable 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

In the February 2003 order, the CAVC noted that the VCAA had 
been enacted subsequent to the Board's October 2000 decision 
and prior to the veteran's appeal of the matter to the CAVC.  
Therefore, a VCAA letter to the veteran has not been issued.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

As noted in the Introduction, in May 1999 the Board remanded 
the claims of entitlement to initial compensable evaluations 
for right elbow and bilateral foot disabilities to the RO 
further development and adjudicative actions.  In particular, 
the Board requested that the veteran be afforded a VA 
examination by an orthopedic specialist.  Explicit 
instructions were provided.  An examination was conducted in 
January 2000, but the examiner failed to adequately address 
the issues specified in the remand instructions. 

The RO is advised that the Board is obligated by law to 
ensure compliance with its directives, as well as those of 
the CAVC.  The CAVC has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
CAVC held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The CAVC also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  

The CAVC remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time. 

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
stated, the prior examination of October 2000 was considered 
inadequate with regard to the bilateral foot disability.  
Also, the Board notes that the circumstances warrant another 
examination with regard to the right elbow claim.  Therefore, 
the veteran should be afforded the appropriate examinations.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
VBA AMC for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The veteran should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist to 
determine the nature and severity of his 
service-connected arthritis of the right 
elbow and bilateral hallux valgus with 
bunions.  

The claims folder, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002), and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available to for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

Such tests as the examining physician 
deems necessary should be performed.  
The examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine 
whether the affected joints exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  

This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional ranges of motion 
loss due to pain on use or during flare-
ups.  The examiner should also record 
any objective displays of pain.  The 
examiner should identify manifestations 
of the veteran's service-connected 
disabilities and distinguish those 
manifestations from any coexisting 
nonservice-connected disabilities.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the directive 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an initial (compensable) evaluation for a 
right (major) elbow disability and an 
initial disability evaluation in excess 
of 10 percent for bilateral hallux valgus 
with bunions in light of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Consideration 
should be given to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59 
(2003).  Regarding both claims, the VBA 
AMC should consider the question of 
staged ratings as outlined in Fenderson 
v. West, 12 Vet. App 119 (1999).  

The VBA AMC's decision should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the May 2000 supplemental 
statement of the case  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any VA scheduled examination(s) may 
adversely affect the outcome of his claim, and may result in 
its denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


